UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 12, 2010 Date of report (Date of earliest event reported) Wireless Ronin Technologies, Inc. (Exact name of registrant as specified in its charter) Minnesota 1-33169 41-1967918 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5929 Baker Road, Suite 475 Minnetonka, Minnesota 55345 (Address of principal executive offices, including zip code) (952) 564-3500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On August 12, 2010, we publicly announced results of operations for the second quarter of 2010. For further information, please refer to the press release attached hereto as Exhibit 99, which is incorporated by reference herein. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)See “Exhibit Index”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 12, 2010 Wireless Ronin Technologies, Inc. By:/s/ Darin P. McAreavey Darin P. McAreavey Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99 Press release reporting results of operations for the second quarter of 2010, dated August 12, 2010.
